            Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 QATAR INVESTMENT AND PROJECTS
 DEVELOPMENT HOLDING COMPANY,
 W.L.L.,

                              Plaintiff,                 Civil Action No. _____________

                        v.                               Jury Trial Demanded

 L’ETOILE ROYALE, INC., L’ETOILE
 ROYALE, LLC, and GARBIS
 DOGRAMACIYAN
                             Defendants.



                                           COMPLAINT

       Plaintiff Qatar Investment and Projects Development Holding Company, W.L.L.

(“QIPCO” or “Plaintiff”), by and through counsel, for its Complaint against L’Etoile Royale,

Inc. and L’Etoile Royale, LLC (collectively, “LER”) and Mr. Garbis Dogramaciyan

(“Mr. Dogramaciyan,” and together with LER, “Defendants”) hereby states and alleges, upon

personal knowledge as to itself, and upon information and belief as to Defendants, as follows:

                             NATURE AND BASIS OF ACTION

       1.       This action concerns a pair of earrings that Defendants sold to QIPCO on or about

November 11, 2014 in New York, New York, which Defendants induced QIPCO to purchase on

the basis of material misrepresentations and omissions made by Defendants regarding the

authenticity and provenance of the earrings. Defendants’ acts constitute fraud under New York

law.
            Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 2 of 13




                                        THE PARTIES

       2.       QIPCO is a family-run investment company based in Doha, Qatar.

       3.       His Highness Sheikh Hamad bin Abdullah Al-Thani (“Sheikh Al-Thani”) is an

individual citizen of Qatar and a member of the Qatari royal family, authorized to act on behalf

of QIPCO.

       4.       L’Etoile Royale, LLC is a New York domestic limited liability company,

registered with the New York Department of State (“DOS”) since 1998, with DOS ID# 2282302,

and registered address for service of process in New York at 795 Fifth Avenue, New York, New

York 10021.

       5.       L’Etoile Royale, LLC has a principal place of business at 784 Madison Avenue,

New York, New York 10065.

       6.       L’Etoile Royale, Inc. is a New York domestic business corporation, registered

with the New York DOS since 1992, with DOS ID# 1633152, and registered principal executive

office at 758 Madison Avenue #6, New York, New York 10021.

       7.       L’Etoile Royale, Inc. has a principal place of business at 784 Madison Avenue,

New York, New York 10065.

       8.       Mr. Dogramaciyan is listed with the New York DOS as the Chief Executive

Officer of L’Etoile Royale, Inc.

       9.       Mr. Dogramaciyan transacts business at LER’s gallery in New York, New York.

Mr. Dogramaciyan has an agency relationship with LER and/or is authorized to act on behalf of

LER.




                                                2
          Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 3 of 13




       10.     LER operates a website, www.Letoileroyale.com, which lists LER’s New York

City gallery as being located at 784 Madison Avenue, New York, New York 10065. LER’s

website contains a section entitled “Collection,” which contains pictures of jewelry.

                                 JURISDICTION AND VENUE

       11.     This is an action for fraud under New York law.

       12.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because: (a) the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs; and (b)

Plaintiff is a foreign entity and Defendants are domestic corporate entities and a citizen of a state

within the United States of America.

       13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391. A

substantial part of the events giving rise to the claims against Defendants occurred in or through

this district. L’Etoile Royale, Inc. and L’Etoile Royale, LLC are New York entities, registered

with the State of New York, and with principal places of business in this judicial district.

Mr. Dogramaciyan is the Chief Executive Officer of L’Etoile Royale, Inc. Mr. Dogramaciyan

controls, directs and/or has an agency relationship with LER, the constituent entities of which are

registered and based in this judicial district. Mr. Dogramaciyan transacts business on behalf of

LER within this judicial district.

       14.     This Court has personal jurisdiction over Defendants because Defendants transact

business within New York State, including within this judicial district. Defendants also contract

to supply goods or services within this judicial district and/or own, use or possess real property

situated within this judicial district. A substantial portion of Defendants’ action that give rise to

the claims stated herein occurred within this judicial district.




                                                  3
         Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 4 of 13




                                    BACKGROUND FACTS

          Sale of the Earrings and Defendants’ Misrepresentations and Omissions

       15.     On November 11, 2014, QIPCO purchased a pair of earrings from LER for

$875,000 (the “Earrings”). The purchase was made by QIPCO, represented by and acting

through Sheikh Al-Thani.

       16.     LER had acquired these Earrings directly or indirectly from a well-known auction

house, for a price very substantially less than what QIPCO paid to LER for the Earrings.

       17.     The sale of the Earrings from LER to QIPCO was evidenced by an invoice dated

November 11, 2014, drafted by Mr. Dogramaciyan (the “Invoice”). An excerpt of the relevant

portions of the Invoice is attached hereto as Exhibit A.

       18.     The Invoice states that the Earrings are “ANTIQUE DIAMOND BALL

EARINGS [sic] with French Assay Mark.” The Invoice also states that the purchase price of the

Earrings was $875,000.

       19.     On November 11, 2014, at LER’s gallery in New York City, Mr. Dogramaciyan

made certain statements to QIPCO’s representative Sheikh Al-Thani regarding the age, quality,

and other characteristics of the Earrings. Specifically, Mr. Dogramaciyan represented to Sheikh

Al-Thani that the Earrings were authentic and vintage French earrings from the 19th Century.

Mr. Dogramaciyan’s comments are confirmed by the Invoice, which refers to the Earrings as

“ANTIQUE” and bearing a “French Assay Mark.” Ex. A.

       20.     Mr. Dogramaciyan’s representations were made on behalf of LER and himself,

and Mr. Dogramaciyan controls, directs and/or has an agency relationship with LER. As such,

Mr. Dogramaciyan’s representations are attributable to all Defendants.




                                                 4
         Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 5 of 13




       21.       The representations made by Defendants regarding the authenticity and

provenance of the Earrings, as well as the statement in the Invoice that the Earrings are

“ANTIQUE DIAMOND BALL EARINGS [sic] with French Assay Mark” were fraudulent

misrepresentations and/or omissions.

       22.       Defendants represented to Plaintiff, both orally through the representations of

Mr. Dogramaciyan, and in writing through the text of the Invoice, that the Earrings were antique

and of 19th Century French origin. These were misrepresentations, because the Earrings are

neither antique nor of 19th Century French origin, as explained below.

       23.       Defendants’ representations were made with the intention of inducing QIPCO’s

reliance on the representations, in order to induce QIPCO, acting through Sheikh Al-Thani, to

purchase the Earrings from LER.

       24.       QIPCO justifiably relied on Defendants’ representations regarding the

authenticity and provenance of the Earrings, and QIPCO would not have purchased the Earrings

from LER but for these representations.

             Plaintiff’s Discovery that the Earrings are Inauthentic and Not Antique

       25.       Subsequent to the purchase of the Earrings, Plaintiff has commissioned at least

four experts in the field of vintage jewelry to examine the Earrings in light of Defendants’

representations that the Earrings are 19th Century vintage French jewelry. All four of the experts

have concluded that the Earrings are inauthentic and not antique, as explained below.

       26.       The first expert, Mr. Martyn Downer, F.G.A., is a leading fine arts dealer,

authority on historic jewels, and former Director and Head of Sotheby’s London jewelry

department.




                                                  5
          Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 6 of 13




        27.     Mr. Downer prepared a report, dated April 12, 2019, attached hereto as Exhibit B,

in which he states his opinion that the Earrings are “not antique” but rather “of modern

manufacture in an antique style using cushion-shaped diamonds recovered from antique jewels.”

Ex B at 1. Mr. Downer also states that “[t]he use of large rose-cut diamonds with cushion-

shaped stones,” as in the Earrings, “is not consistent with European jewellery designs of the 19th

century,” and as such Mr. Downer “would date their manufacture to the early 21st century.” Id.

        28.     The second expert, Mr. Raymond Sancroft-Baker is an independent jewelry

consultant, and formerly a Director and Head of Christie’s jewelry department for Europe, where

he worked for about thirty years.

        29.     Mr. Sancroft-Baker prepared a report dated April 15, 2019, attached hereto as

Exhibit C, in which he states his opinion that “[w]hile the earrings give the appearance of being

antique, they are, in [his] opinion, of recent manufacture” and “[t]hey are not 19th century as they

purport to be.” Ex. C at 1. Mr. Sancroft-Baker also states that the color of the metal of the

Earrings has been “artificially induced and glue has been used in attaching the earring to the

cluster.” Id.

        30.     The third expert, Mr. Martin Travis is the Managing Director of Symbolic &

Chase, a prominent jeweler on Bond Street in London. Mr. Travis previously worked as a

jewelry specialist at Christie’s.

        31.     Mr. Travis prepared a report dated July 10, 2019, attached hereto as Exhibit D, in

which he states his opinion that the Earrings are modern and not antique. Specifically,

Mr. Travis opines that the Earrings are in a style “not recorded as existing in the 19th century,”

and instead contain diamond cuts “only found from the mid 20th century.” Ex. D at 1. Mr.

Travis also notes that the Earrings “have mid 20th century sprung fittings.” Id. In this regard,



                                                 6
          Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 7 of 13




Mr. Travis identified that, in the Earrings, “[t]he oval tops are attached to the spheres with a

modern glue.” Id. He also states that the Earrings are of “modern manufacture” because they

“are far to[o] light in weight.” Id.

        32.     Regarding the alleged French origin of the Earrings, Mr. Travis states that “the

only marks (French Marks)” on the Earrings are found on the spring fittings that appear to date

to the mid-20th century, which “does not make the earrings French in origin.” Id.

        33.     The fourth expert, Dr. Jack Ogden of Striptwist Ltd., is a leading expert on the

materials and technology of ancient and historic jewelry. Dr. Ogden has written and lectured

widely on the subject and is an elected Fellow of the Society of Antiquaries of London.

Dr. Ogden has a Gem-A Gemology Diploma and a Diploma in Art Profession Law and Ethics

(both with distinction) from the Institute of Art Law. He is also the President of the Society of

Jewellery Historians.

        34.     Dr. Ogden prepared a report dated July 18, 2019, attached hereto as Exhibit E,

which details the examination of the Earrings on July 15, 2019. In the report, Dr. Ogden states

that the Earring appear “to be relatively recent products paying homage to early nineteenth

century styles.” Ex. E at 2. Dr. Ogden’s report states that “in the opinion of Striptwist Ltd, the

setting appears to be a modern interpretation of an antique type, but assembled in a non-antique

way.” Id. at 3. Dr. Ogden also identifies that the Earrings include “a modern adhesive,” i.e.,

glue. Id. Dr. Ogden’s report concludes that “[i]n the opinion of Striptwist Ltd, this examination

regarding various aspects of the earrings provides reasonable grounds to believe that they are not

antique.” Id. at 4.




                                                  7
         Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 8 of 13




             Defendants’ Superior Knowledge and Expertise in Vintage Jewelry

       35.     Defendants possessed peculiar and superior knowledge not readily available to

QIPCO, and/or hold themselves out as having such knowledge. Additionally, unlike QIPCO, at

the time that Defendants sold the Earrings to QIPCO, Defendants were aware that the Earrings

had been purchased from a well-known auction house at a price that was significantly lower than

what QIPCO paid for the Earrings, and Defendants were aware that the auction house had

estimated the value of the Earrings at an order of magnitude less than what QIPCO paid.

       36.     Defendants also possess, claim to possess, and/or hold themselves out as

possessing expertise in the vintage jewelry field. For example, LER’s website carries the

following representation of LER’s purported long-standing expertise in vintage jewelry:




       37.     Defendants knew or should have known that the Earrings were inauthentic and

not of French 19th Century origin, including for the reasons identified above by the vintage


                                                8
           Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 9 of 13




jewelry experts consulted by Plaintiff, which reasons were readily apparent to the experts upon

examination of the Earrings, and should have been apparent to Defendants given Defendants’

purported expertise in vintage jewelry. These reasons include the style of the Earrings, the use of

modern glue to attach portions of the Earrings, the cut of the diamonds and metal used in the

Earrings, and their relatively light weight.

         38.   Plaintiff lacked the expertise to determine that the Earrings were inauthentic and

not vintage, and retaining an expert under the circumstances at the time and place of purchase

would have been unreasonable.

         39.   Plaintiff could not have accessed the information underlying the inauthenticity

and non-vintage nature of the Earrings through inspection prior to purchase.

         40.   Upon Plaintiff’s discovery of the inauthenticity and misrepresented provenance of

the Earrings, Plaintiff, through counsel, sent two demand letters to Defendants, dated May 14,

2019 and August 6, 2019, respectively. Copies of these letters are attached hereto as Exhibits F

and G.

         41.   Defendants did not provide a substantive response in satisfaction of Plaintiff’s

demand letters. Rather, in a telephone conversation on June 4, 2019, Mr. Dogramaciyan

misrepresented to Plaintiff’s representative that the Earrings are “100% an old piece” and

“originals.” This statement constitutes a further misrepresentation regarding the authenticity and

provenance of the Earrings.

         42.   Plaintiff’s causes of action stemming from Defendants’ representations and/or

omissions regarding the Earrings accrued no earlier than the time and place at which Plaintiff

purchased the Earrings. Additionally, Plaintiff did not discover the factual bases on which to

assert the claims in this Complaint until Plaintiff had the opinions of experts in 2019.



                                                 9
         Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 10 of 13




                                       FIRST CLAIM
                                          FRAUD
                                (AGAINST ALL DEFENDANTS)

        43.    Plaintiff incorporates by reference the allegations set forth in all preceding

paragraphs of this Complaint as if set forth in full herein.

        44.    Defendants made material misrepresentations to Plaintiff, and omitted, concealed

or suppressed material facts from Plaintiff. Specifically, Defendants represented to Plaintiff that

the Earrings were authentic, vintage, and of 19th Century French origin, as explained above.

        45.    Defendants’ misrepresentations and omissions were material, false, and

misleading.

        46.    Defendants knew or had reason to know that the misrepresentations and

omissions were false and misleading at the time they were made.

        47.    Defendants acted with reckless disregard to the truth or falsity of the

representations made regarding the authenticity and provenance of the Earrings.

        48.    Defendants misrepresented, omitted, concealed and/or suppressed the facts

regarding the authenticity and provenance of the Earrings with the intent to influence the actions

of Plaintiff, including intending to influence Plaintiff’s purchase of the Earrings.

        49.    Plaintiff reasonably and justifiably relied on Defendants’ misrepresentations in

purchasing the Earrings.

        50.    The Earrings purchased by Plaintiff have a value that is significantly less than

Plaintiff paid for them. This is further evidenced by the fact that LER had acquired the Earrings

for significantly less than what QIPCO paid for the Earrings, and the auction house that

originally sold the Earrings had estimated their value at very significantly less than for QIPCO

paid.


                                                  10
         Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 11 of 13




       51.     At the time that Plaintiff purchased the Earrings, Plaintiff was unaware of the

facts misrepresented, omitted, concealed and/or suppressed by Defendants. Plaintiff would have

acted differently if Plaintiff had known the true facts.

       52.     The facts misrepresented, omitted, concealed and/or suppressed by Defendants

were peculiarly within Defendants’ knowledge and not discoverable by Plaintiff through the

exercise of ordinary intelligence or inspection. To the extent that Defendants’ representations

were statements of opinion, those opinions were not sincerely held. As such, Defendants are

liable for fraud under New York law.

       53.     Defendants hold themselves out as having expertise in the field of rare and

vintage jewelry, including through representations made on their website.

       54.     Defendants had superior knowledge of the information underlying Defendants’

representations regarding the authenticity and provenance of the Earrings. That information was

not readily accessible to Plaintiff, and Defendants knew that Plaintiff was acting on the basis of

mistaken knowledge. As such, Defendants had a duty to disclose this information to Plaintiff.

Defendants are liable for fraudulent concealment under New York law.

       55.     As a result of Defendants’ fraudulent conduct, Plaintiff has suffered damages in

an amount to be proven at trial, and Plaintiff is entitled to a recovery of these damages.

       56.     Defendants’ conduct described herein constitutes gross fraudulent conduct and

involves high moral culpability. Further, Defendants’ acts were aimed at Plaintiff and similarly

situated consumers purchasing jewelry from Defendants. By virtue of Defendants’ willful,

wanton, and morally culpable conduct, Plaintiff is entitled to recover punitive damages in an

amount to be determined at trial.




                                                 11
         Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 12 of 13




                                      JURY TRIAL DEMAND

       Plaintiff demand a trial by jury of all issues so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment in its favor and grant the

following relief:

       A.      Damages for all injuries suffered as a result of Defendants’ unlawful conduct,

including but not limited to compensatory damages, consisting of general and special damages,

in an amount to be proven at trial;

       B.      An award of punitive damages;

       C.      Defendants’ profits;

       D.      Enhanced damages, treble damages, reasonable attorneys’ fees, and costs in

prosecuting this action;

       E.      Injunctive relief as necessary to prohibit further wrongdoing by Defendants; and

       F.      Such other legal and equitable relief (including rescission as appropriate) as the

interests of justice may require.




                                                  12
       Case 1:20-cv-09413-PKC Document 1 Filed 11/10/20 Page 13 of 13




Date: November 10, 2020                 Respectfully submitted,

                                        By: /s/ Philip L. Hirschhorn

                                        Philip L. Hirschhorn (PH3861)
                                        Aaron L. J. Pereira (AP1984)
                                        PANITCH SCHWARZE BELISARIO &
                                        NADEL LLP
                                        Two Commerce Square
                                        2001 Market Street, Suite 2800
                                        Philadelphia, Pennsylvania 19103
                                        Philip.Hirschhorn@PanitchLaw.com
                                        Aaron.Pereira@PanitchLaw.com
                                        Attorneys for Plaintiff Qatar Investment and
                                        Projects Development Holding Company,
                                        W.L.L.
